Martin, J.
(dissenting). The defenses are sufficient. The only grounds urged for striking out same are those' stated in rule 103, Rules of Civil Practice. They are neither redundant nor sham. Each defense succinctly states additional allegations necessary for the introduction of proof of the facts upon which the defendant bases each defense to the action. To prove the facts showing the ownership or control of the corporation, it is necessary to plead said defenses. The motion to strike out should, therefore, have been denied. I, therefore, dissent and vote to reverse the order granting the motion.